DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,510,049 and claims 1-19 of US Patent No. 10,356,475. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of this application are anticipated or rendered obvious by the claims of the patent.  For example, all subject matter of instant claim 1, or only obvious variants thereof, can be found in claim 1 of both patents.  All other claims of this application find corresponding subject matter in the claims of the patents.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mears, US 20050144632 in view of Heyner, US 20040181818.

As to claim 1 Mears discloses a television comprising: 
means for processing; means for displaying; means for receiving media input; means for receiving user input ([0027] – TV 14 contains the claimed means); 
a first means for monitoring ([0028], Fig. 1: base metering device 20 is physically coupled to TV 14, thus may be considered a part of the television), the first monitoring means including: 
means for obtaining demographic information of a user via the user input receiving means ([0044] – user demographic information is entered via user input device); 
means for collecting, when enabled (Fig. : 108 and 156), first monitoring information identifying first media, the first media presented via the displaying means ([0029] – metering of programming is performed by portable metering device to identify first media shown on TV 14), the collecting means to receive the first monitoring information from a second means for [0030] -  portable metering device 22 communicates its information to base metering device 20);
the first enabling means to communicate with second means of enabling of the second monitoring means to select the first monitoring means to act as a master monitor ([0056] – base metering device 20 communicates with portable device 22, which causes (enables) portable metering device 22 to perform metering.  In the embodiment in which portable device 22 sends information to the server via base metering device 20, this is a selection of base metering device 20 as the master device), the second monitoring means to transmit the first monitoring information to a central facility of the audience measurement entity via the master monitor ([0030] - [0030] -  portable metering device 22 communicates its information to central facility via base metering device 20, the master monitor).
Mears fails to disclose that the first means for monitoring is installed in the television at a time of manufacture of the television; that the second means for monitoring is of a media device separate from the television, the media device to transmit the first media to the television via the media receiving means; means for presenting a monitoring agreement to the user via the displaying means of the television; and first means for enabling the collecting means to collect the first monitoring information if the monitoring agreement is accepted, the first enabling means to not enable the collecting means if the monitoring agreement is not accepted.
[0055], [0241] – usage monitoring applications are pre-loaded into the television); 
that monitoring is of a media device separate from the television, the media device to transmit the first media to the television via the media receiving means ([0012]-[0013] – a STB delivers the content to the TV, thus monitoring is “of” a media device separate from the television);
means for presenting a monitoring agreement to the user via the displaying means of the television; and first means for enabling the collecting means to collect the first monitoring information if the monitoring agreement is accepted ([0267]-[0270]; Fig. 5 – monitoring is enabled when the user agrees to a monitoring agreement), the first enabling means to not enable the collecting means if the monitoring agreement is not accepted ([0265]-[0266]; Fig. 5 – monitoring is disabled when the user does not agree to a monitoring agreement).
It would have been obvious to a skilled artisan at the time of the invention to modify the system of Mears with the teachings of Heyner, the motivation being to provide a separate, more capable STB for receiving and decoding content, and to provide users with privacy control over viewing data (see Heyner [0100]-[0103]).  When modified in this manner, the portable metering device of Mears is a means for monitoring of a separate media device, i.e. for monitoring of the content from STB.  Further, monitoring is only performed if agreed to by the user, thus the multiple monitors of Mears will only be enabled when agreement is obtained.

As to claim 2 Mears discloses that the first monitoring means further includes means for transmitting the demographic information to the central facility of the audience measurement entity ([0030]).

As to claim 3 Mears discloses that the first monitoring means further includes means for transmitting the first monitoring information to the central facility of the audience measurement entity ([0030], [0044]).

As to claim 4 Heyner discloses that the enabling means is further to determine an incentive to offer the user in the monitoring agreement, the incentive being based on the demographic information ([0239], [0265]-[0270] – incentive are issued, based in part on viewing time period, which is a demographic).

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Other than the double patenting rejections, claims 8-20 are in condition for allowance.
The following is an examiner’s statement of reasons for allowance: the closest prior art is the combination of Mears and Henley described above.  This system does not disclose “select the first monitoring means to act as a master monitor based on a comparison of a property of the first monitoring means and the property of the second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/Primary Examiner, Art Unit 2423